Citation Nr: 1414090	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was previously before the Board in September 2012, when the claims of entitlement to service connection for bilateral hearing loss, tinnitus and hypertension were remanded in order to afford the Veteran the opportunity to identify any additional medical treatment providers, including records from his former union organization, to obtain a VA audiological examination if warranted, to obtain a VA hypertension examination, and thereafter, to readjudicate the claims.  Pursuant to the Board's September 2012 remand instructions, the Appeal Management Center (AMC) sent the Veteran a September 2012 letter requesting that he return the enclosed authorization form, for the any private treatment providers, to allow VA to obtain such records on his behalf or in the alternative, to obtain and submit the records himself.  It does not appear that the Veteran responded to this letter.  Additionally, the record reflects that the AMC afforded the Veteran an February 2013 audiological examination and a March 2013 hypertension examination with regard to these claims.  Finally, the AMC re-adjudicated the claims and issued an April 2013 supplemental statement of the case.  With respect to the issues of entitlement to service connection for hearing loss and tinnitus, the Board finds there has been substantial compliance with the September 2012 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  However, while a VA examination was provided for hypertension as directed, the March 2013 VA examiner did not address the questions as stated in the September 2012 Board directives, and thus, this issue must be remanded for additional development as described below.  Id.

The issue of service connection for coronary artery disease was addressed in the March 2010 statement of the case and the Veteran perfected an appeal.  However, by a February 2011 rating decision, the RO granted service connection for ischemic heart disease.  The Veteran has not appealed the evaluation or effective date of service connection assigned for this disability.  Accordingly, this decision is limited to the issues set forth on the title page.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

The issue of entitlement to service connection for hypertension, to include as secondary to PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during service or within one year of the Veteran's separation from service, nor is it the result of disease or injury incurred during the Veteran's active service.

2.  Tinnitus did not have its onset during service or within one year of the Veteran's separation from service, nor is it the result of disease or injury incurred during the Veteran's active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the Veteran's active service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2009 satisfied the duty to notify provisions with respect to service connection for tinnitus and hearing loss and notified the Veteran of the criteria pertinent to the establishment of effectives date and disability ratings.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post service private and VA treatment records have been obtained and are in the claims file.  The Board recognizes that in an April 2009 statement, the Veteran referenced treatment for hearing problems from Dr. A. W. and these records have not been obtained.  However, as described above, as part of the September 2012 Board remand directives, the Veteran was provided the opportunity to identify or provide any relevant treatment records and did not do so.  Thus, the Veteran's duty to assist the Veteran by gathering relevant records has been satisfied.  

Additionally, VA satisfied the duty to assist the Veteran by providing audiological examinations to the Veteran in May 2009 and February 2013.  Each examiner interviewed the Veteran and conducted audiometric testing, recorded clinical findings, and documented the Veteran's subjective complaints.   The February 2013 VA examination report also provided findings as to the impact of the Veteran's bilateral hearing loss on his daily life as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Thus, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issues on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims of service connection for hearing loss and tinnitus.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss and/or tinnitus, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of his service during the Vietnam Era.  He reported, at the February 2013 VA audiological examination, that his hearing loss and tinnitus are due to service because he was exposed to loud noise from gunfire, explosions, rocket fire and howitzers.  Thus, the Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.

The Veteran's service treatment records do not expressly show exposure to loud noise during active service.  The records also do not reference tinnitus.  Nevertheless, the Veteran's DD 214 documents that he served during the Vietnam Era and show that the Veteran's military occupational specialty was truckmaster.  The Veteran was also awarded a Bronze Star, Vietnam Service Medal and Vietnam Campaign Medal.  The circumstances of his service likely led to exposure to loud noise as he has reported.  Thus, the Board finds that the evidence establishes in-service exposure to loud noise during active service.  

The Veteran was afforded VA audiological examinations in May 2009 and February 2013.  Both the May 2009 and February 2013 VA audiometric testing revealed that the Veteran had bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The February 2013 VA examiner provided diagnoses of bilateral sensorineural hearing loss and provided an etiology as the Veteran's complaint of tinnitus.  The Board also recognizes that tinnitus is the type of condition that a lay person can identify.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the current disability element of both claims is established by the evidence.  The question remaining for consideration is whether the Veteran's current disabilities of hearing loss and tinnitus are related to the in-service noise exposure.

As to the origin of the Veteran's hearing loss, the May 2009 VA examiner opined, the Veteran's hearing loss and tinnitus were not caused by or a result of service because hearing threshold levels at the time of military enlistment and separation were within normal limits bilaterally and there was no change in individual thresholds noted.  The Board recognizes that the May 2009 VA examination report is inadequate because that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

VA afforded the Veteran another audiological examination, in February 2013.  The February 2013 VA examiner opined that it is less likely than not that any current hearing loss is a result of noise exposure in the military because the Veteran had normal hearing sensitivity at induction and separation, no threshold shifts were noted and the Veteran had a significant history of occupational noise exposure.  The February 2013 VA examiner stated the Veteran reported post military occupational noise exposure from construction.  This is consistent with the May 2009 VA examination report, which stated the Veteran reported he was a sheet metal worker for 33 years, with a 2 year apprenticeship working on machines in the fabrication area, while the rest of his career he was involved with the installation of sheet metal.  Furthermore, the May 2009 and February 2013 VA examiners are the sole medical professionals who have expressly provided an opinion regarding any possible relationship between the Veteran's tinnitus, his hearing loss, and his in-service noise exposure.  Significantly, no other medical opinions are of record refuting the February 2013 VA examiner's opinion.

Additionally, the Veteran's representative argued, in an August 2009 notice of disagreement, that the Veteran's exit examination from service showed a slight decrease in the Veteran's hearing, and further stated the Veteran's hearing has progressively gotten worse over the years.  The argument that a bilateral threshold shift in the Veteran's hearing had occurred during active duty was reiterated in a May 2012 informal hearing presentation.  However, the Veteran's June 1967, entrance examination, should be converted from ASA (American Standards Associates) standards to ISO (International Standards Organization) standards as the service department record, predated October 31, 1967, and is presumed to have utilized ASA standards.  Thus when the converted June 1967 entrance examination is compared the September 1969 separation examination, it does not show a slight decrease in the Veteran's hearing, but actually reflects improved hearing upon separation.  

The Veteran's representative also argued, in an April 2013 VA Form 646, that Veteran was not tested at frequencies of 6000 or 8000 Hertz, and identified these as specific frequencies for acoustic trauma.  However, the Board notes the frequencies of 6000 and 8000 Hertz, are not part of the criteria for impaired hearing under 38 C.F.R. § 3.385.  Additionally, the Veteran's representative has only asserted that these specified frequency levels are indicative of acoustic trauma, but has not provided any evidence of such.  

In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Additionally, the Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in the ears, because these symptoms are capable of lay observation.  See Charles, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, based on the Veteran's statements and other evidence of record, the Board does not find that he has experienced a continuity of symptoms of hearing loss or tinnitus since active service, primarily because the Veteran has not stated that he has experienced hearing loss and tinnitus since service.  Specifically, in his March 2009 application for benefits, the Veteran does not indicate when his hearing loss or tinnitus onset.  The May 2009 VA examination report stated the Veteran noticed his hearing difficulty in the early 1970s and was unsure and uncertain of the circumstances of the onset of his tinnitus.  In an April 2009 statement, the Veteran stated his hearing problems have continually gotten worse over the years but did not reference when they onset.

The February 2013 VA examination report stated the Veteran's tinnitus onset when he left the police department in 1970, which is evidence of a temporal gap between separation from service and the onset of tinnitus symptoms.  Additionally, this statement is consistent the other records of the Veteran's post service employment history.  Specifically, a March 2009 Vet Center treatment documents, the Veteran worked as a police officer one year after his return home then subsequently worked in construction for 35 years.  As described above, VA has attempted to obtain an authorization and consent to release information form, from the Veteran, specifically in reference to his former union records; however, he has not responded to this request.  Additionally, none of the VA treatment records associated with the claims file reference the onset of the Veteran's tinnitus or hearing difficulty.  Consequently, the Board does not find that the Veteran's current tinnitus or hearing loss is related to his active military service, as the evidence is not consistent with a continuity of symptoms for bilateral hearing loss or tinnitus since the in-service noise exposure.

Additionally, the Board notes that there is no objective evidence, that bilateral sensorineural hearing loss or tinnitus, manifested to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, the Veteran reported hearing difficulty in the 1970s, several years after separation from service.  Thus, the Veteran himself does not contend, nor does any other evidence of record show, that the Veteran's hearing loss manifested to a compensable degree within one year of separation from service.  The Veteran reported, at the February 2013 VA examination, that tinnitus began in 1970 after a job with the police department.  However, at the May 2009 VA examination, the Veteran reported he was unsure when the tinnitus onset.  Moreover the May 2009 VA examiner reported the Veteran stated his tinnitus was infrequent and that the Veteran was vague regarding the frequency of occurrence and duration of his tinnitus.  Thus, the record lacks consistent statements from the Veteran regarding the onset of his tinnitus, nor does other evidence that show tinnitus manifested to a compensable degree within one year of separation from service.  Therefore, service connection is not warranted for hearing loss or tinnitus on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The issue of whether tinnitus or hearing loss, that occurred several years after exposure to loud noise, is related to such noise exposure is a complex medical question.  The record does not indicate that the Veteran has the type of expertise necessary to provide a probative opinion for either matter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The February 2013 VA examiner considered if the Veteran's hearing loss and tinnitus were related to noise exposure during service but did not endorse a nexus.  Based on the information and evidence of record, the Board finds that the Veteran does not have tinnitus or hearing loss that had its onset during, or is related to, his active military service.  In view of this finding, the Board concludes that service connection for tinnitus and hearing loss is not warranted.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Thus, the Veteran's statements are not sufficient to outweigh the opinion of the February 2013 VA examination report.

For the foregoing reasons, the Board finds that the claims of service connection for hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.   The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. 

As noted in the introduction, the Board remanded the case in September 2012, in part, to afford the Veteran an examination for hypertension.  The VA examiner was asked to provide an opinion as to whether the evidence of record is clear and unmistakable that high blood pressure was demonstrated on examination for entrance to service, and, if so, whether the evidence of record is clear and unmistakable that the Veteran's hypertension was not chronically increased in severity during service beyond the natural progression of the disorder.  The Veteran was provided a VA examination in March 2013; however, the Board finds that the VA examiner's opinion is inadequate as it did not address the relevant questions posed by the Board.  Instead the March 2013 VA examiner provided a rationale on a direct incurrence basis.  The March 2013 VA examiner states, in part, that the claim condition was less likely than not related to service as the Veteran did not get any treatment for hypertension in service and did not list any issues with high blood pressure on his exit examination.  The March 2013 VA examination is inadequate as it does not address the history of high blood pressure that was noted on a June 1967 pre-induction examination nor does it address the blood pressure reading of 122/80.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the examiner's opinion lacks a rationale based on accurate facts and does not address the relevant questions, the Board must remand for a new VA opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should provide an opinion as to:

Whether clear and unmistakable evidence of record establishes that hypertension preexisted service and, if so, specify the evidence upon which this opinion is based.  Thorough rationale must be provided for the opinion offered.  In rendering the requested rationale, the examiner must consider the reported history of high blood pressure as noted on the June 1967 pre-induction examination and in a report of medical history completed in September 1969, and the blood pressure reading of 122/80 on entrance examination.  

If it is opined that clear and unmistakable evidence of record establishes that hypertension preexisted service, the examiner must also provide an opinion as to whether clear and unmistakable evidence of record establishes that the pre-existing hypertension was NOT aggravated by service, and, if so, specify the evidence upon which this opinion is based.  Thorough rationale must be provided for the opinion offered, to include whether any increase identified was due to the natural progression of the disease.  

Clear and unmistakable evidence is obvious and manifest.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


